The first count is based upon the nonpayment of a note of $250 dated March 21, 1932, payable three *Page 270 
months after date, upon which there is an unpaid balance of $15. It is certain that the addition of interest to this sum until the present date, fails to describe a claim which, as to amount, is within the jurisdiction of this court.
This count is, however, followed by three others in the same complaint, the amount in demand in each of which is within the jurisdiction of the Superior Court. The fact that this is so does not confer jurisdiction on this court to entertain the claim described in the first count and render judgment thereon or include it in the total amount found due on all counts. The provisions of § 5457 of the General Statutes, Revision of 1930, which apply to courts of limited jurisdiction, have no application to the Superior Court. Brennan vs. Berlin Iron BridgeCo., 75 Conn. 393, 396, 397.
   Excluding the demand described in the first count of the complaint, judgment may be rendered as follows: on the second count, in the sum of $4,006.55; on the third, in the sum of $19,771.63; on the fourth, in the sum of $19,939.49, or a total of $43,717.67, to which shall be added the sum of $50 as counsel fees.